Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered May 8, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s challenge to his plea is unpreserved and without merit. The totality of the plea record indicates that defendant, who was represented by counsel and assisted by a Cantonese interpreter, understood the terms of the plea agreement, including the promised sentence, and that his assent to the plea was knowing and voluntary (People v Montford, 134 AD2d 207, lv denied 70 NY2d 1009). Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.